

EQUITY INTEREST PLEDGE AGREEMENT


THIS EQUITY INTEREST PLEDGE AGREEMENT (“Agreement”) is entered into by and
between the following parties on March 31, 2008. 


Pledgee: Beijing Huate Xingye Keji Co., Ltd. (“Party A”)
Registered address: Room 5107, Shenchang Building, 51 Zhichun Road, Haidian
District, Beijing


Pledgor: Xue Ying (“Party B”)
ID No.: 650102701003404


(each a “Party” and collectively the “Parties”)


WHEREAS:


1.
The Pledgee is a wholly foreign-owned enterprise duly established and valid
existing under the PRC laws. The Pledgee and [Dalian Shipping Online Network
Co., Ltd.] owned by the Pledgor entered into Exclusive Technical Consulting and
Service Agreement on [March 31, 2008] (the “Service Agreement”).



2.
The Pledgor, a local citizen of the People’s Republic of China (the “PRC”), who
holds 20% equity interest of [DALIAN SHIPPING ONLINE NETWORK CO., LTD.], which
is a limited liability company duly established and valid existing in Beijing
under the laws of PRC.



3.
Pursuant to the Service Agreement, [DALIAN SHIPPING ONLINE NETWORK CO., LTD.]
shall make certain payments to the Pledgee in consideration of the services and
consultant provided by the Pledgee thereunder. In order to ensure that the
Pledgee collects technical fee from [DALIAN SHIPPING ONLINE NETWORK CO., LTD.],
the Pledgor is willing to pledge all its equity interest in [DALIAN SHIPPING
ONLINE NETWORK CO., LTD.] to the Pledgee as a security for the Pledgee to
collect the technical consulting and service fees under the Service Agreement.



NOW THEREFORE, through mutual negotiations, the Parties hereto agree as follows:
 
Article 1 Definitions


Unless it is otherwise stipulated, for the purpose of this Agreement, the
following terms shall have the following meanings:


1.1
Pledge means the full meaning assigned to that term in Article 2 of this
Agreement.



1.2
Equity Interest means the 20% equity interest (the “Equity Interest”) in [DALIAN
SHIPPING ONLINE NETWORK CO., LTD.] legally held by the Pledgor and all the other
equity interest which might be further held by the Pledgor;



1.3
Rate of Pledge means the ratio between the value of the pledge under this
Agreement and the technical consulting fees under the Service Agreement.

 
1

--------------------------------------------------------------------------------


 
1.4
Term of Pledge means the period provided for under Article 3.2 hereunder.



1.5
Service Agreement means the Exclusive Technical Consulting and Service Agreement
entered into by and between [DALIAN SHIPPING ONLINE NETWORK CO., LTD.] and the
Pledgee.



1.6
Event of Default means any event in accordance with Article 7 hereunder .



1.7
Notice of Default means the notice of default issued by the Pledgee in
accordance with this Agreement.

 
Article 2 Pledge


2.1
Party B agrees to pledge all its Equity Interest in [DALIAN SHIPPING ONLINE
NETWORK CO., LTD.] to the Pledgee as a guarantee for the technical consulting
service fee payable to the Pledgee under the Service Agreement.



2.2
Pledge under this Agreement refers to the rights owned by the Pledgee who shall
be entitled to have priority in receiving payment or proceeds from the auction
or sale of the equity interest pledged by the Pledgor to the Pledgee.



Article 3 Rate of Pledge and Term of Pledge



3.1
The Rate of Pledge:



The Rate of Pledge shall be 100% under this Agreement.



3.2
The Term of Pledge




3.1.1
The Pledge of the Equity Interest under this Agreement shall take effect as of
the date that the Pledge of the Equity Interest is recorded in the register of
shareholders of [DALIAN SHIPPING ONLINE NETWORK CO., LTD.].




3.1.2
During the Term of Pledge, the Pledgee shall be entitled to foreclose on the
Pledge in accordance with this Agreement in the event that [DALIAN SHIPPING
ONLINE NETWORK CO., LTD.] fails to pay exclusive technical consulting and
service fees in accordance with Service Agreement.



Article 4 Physical Possession of Documents



4.1
During the Term of Pledge, the Pledgee shall be entitled to possess the
contribution certificate of the Equity Interest (the “Contribution Certificate”)
and the register of shareholders of [DALIAN SHIPPING ONLINE NETWORK CO., LTD.].
The Pledgor shall delivery the Contribution Certificate and the register of
shareholders hereunder to the Pledgee within one week after the signature date
of this Agreement.




4.2
The Pledgee shall be entitled to collect the dividends from the Equity Interest.

 
2

--------------------------------------------------------------------------------


 
Article 5 Representations and Warranties of Party B



5.1
Party B is the legal owner of the Equity Interest.




5.2
Except as otherwise provided hereunder, the Pledgee shall not be interfered with
by any parties at any time when the Pledgee exercising its rights in accordance
with this Agreement.




5.3
Except as otherwise provided hereunder, the Pledgee shall be entitled to
exercise, dispose of or assign the Pledge in accordance with this Agreement.



5.4
The Pledgor shall not pledge or encumber the Equity Interest to any other person
except for the Pledgee.



Article 6 Covenant of the Pledgor



6.1
During the effective term of this Agreement, the Pledgor covenants to the
Pledgee that the Pledgor shall:




 
6.1.1
Except for the transfer of the Equity Interest by the Pledgor, Recon Technology,
Co., Limited and [DALIAN SHIPPING ONLINE NETWORK CO., LTD.] as subject to the
Exclusive Equity Interest Purchase Agreement entered into by and among the
Pledgor and Recon Technology, Co., Limited to transfer the Equity Interest to
the Pledgor or the specified person consigned by the Pledgor (“Specified
Person”), not transfer or assign the Equity Interest, create or permit to be
created any pledges which may have an adverse affect on the rights or benefits
of the Pledgee without prior written consent from the Pledgee.




 
6.1.2
Comply with and implement laws and regulation with respect to the right of
pledge, present to the Pledgee the notices, orders or suggestions with respect
to the Pledge issued or made by the competent authority after receiving such
notices, orders or suggestions and comply with such notices, orders or
suggestions, or object to the foregoing matters at the reasonable request of the
Pledgee or with the written consent from the Pledgee.




 
6.1.3
Timely notify the Pledgee of any events or any received notices which may affect
the Pledgor’s Equity Interest or any part of its right, and any events or any
received notices which may change any of the Pledgor’s convenants and
obligations under this Agreement or which may affect the Pledgor’s performance
of its obligation under this Agreement.




6.2
The Pledgor agrees that the Pledgee’s right to exercise the Pledge obtained from
this Agreement shall not be suspended or hampered through legal procedure by the
Pledgor or any successors of the Pledgor or any person authorized by the Pledgor
or any person authorized by the Pledgor..




6.3
The Pledgor warrants to the Pledgee that in order to protect or perfect the
security over the payment of the technical consulting and service fees under the
Service Agreement, the Pledgor shall execute in good faith and cause other
parties who have interest in the Pledge to execute all the title certificates,
contracts, and/or perform and cause other parties who have interests to take
action as required by the Pledgee and provide access to exercise the rights and
authorization vested in the Pledgee under this Agreement, and execute all the
documents with respect to the changes or certificate of the Equity Interest with
the Pledgee or the person (natural person or legal entity) designated by the
Pledgee, and provide all the notices, orders and decisions regarded as necessary
by the Pledgee to the Pledgee within the reasonable time.

 
3

--------------------------------------------------------------------------------


 

6.4
The Pledgor warrants to the Pledgee that the Pledgor will comply with and
perform all the guarantees, covenants, agreements, representations and
conditions for the benefits of the Pledgee. The Pledgor shall compensate all the
losses suffered by the Pledgee in the event that the Pledgor does not perform or
fully perform his guarantees, covenants, agreements, representations and
conditions.



Article 7 Events of Default



7.1
The events listed below shall be deemed as an event of default:




 
7.1.1
[DALIAN SHIPPING ONLINE NETWORK CO., LTD.] fails to make full payments of the
exclusive technical consulting and service fees as scheduled under the Service
Agreement.




 
7.1.2
The Pledgor makes any material misleading or fraudulent representations or
warranties under Article 5 herein, and/or the Pledgor is in violation of any
warranties under Article 5 herein.




 
7.1.3
The Pledgor violates the covenants under Article 6 herein.

 

 
7.1.4
The Pledgor violates any terms or conditions herein.




 
7.1.5
The Pledgor waives the pledged Equity Interest or transfers or assigns the
pledged Equity Interest without prior written consent of the Pledgee, except as
provided in Article 6.1.1 in this Agreement.




 
7.1.6
Any external loan, security, compensation, covenants or other compensation
liabilities of the Pledgor’s (1) are required to be repaid or performed prior to
the scheduled date; or (2) are due but cannot be repaid or performed as
scheduled and thereby cause the Pledgee to deem that the Pledgor’s capacity to
perform the obligations herein is effected.




 
7.1.7
The Pledgor is incapable of repaying its general debt or other debt.




 
7.1.8
This Agreement becomes illegal for the reason of the promulgation of the related
laws or the Pledgor’s incapability of continuing to perform the obligations
herein.




 
7.1.9
Any approval, permits or authorization from the competent authority of the
government needed to perform this Agreement or validate this Agreement are
withdrawn, suspended, invalidated or materially revised.

 
4

--------------------------------------------------------------------------------


 

 
7.1.10
The property of the Pledgor adversely changed and causes the Pledgee to deem
that the capability of the Pledgor to perform the obligations herein under this
Agreement is effected.




 
7.1.11
The successors or assignees of [DALIAN SHIPPING ONLINE NETWORK CO., LTD.] are
only entitled to perform a portion of or refuse to perform the payment liability
under Service Agreement.




 
7.1.12
Other circumstances whereby the Pledgee is incapable of exercising the right to
foreclose on the Pledge in accordance with the related laws.

 

7.2
Party B should immediately notice Party A in writing if the Pledgor is aware of
or finds that any event under Article 7.1 herein or any events that may result
in the foregoing events have occurred or are occurring.




7.3
Unless the Event of Default under Article 7.1 herein has been remedied to the
Pledgee’s satisfaction, the Pledgee, at any time when the Event of Default
occurs or thereafter, may give a written notice of default to the Pledgor and
require the Pledgor to immediately make full payments of the outstanding service
fees under the Service Agreement and other payables or foreclose on the Pledge
in accordance with Article 8 herein.



Article 8 Exercise of the Right of the Pledge


8.1
The Pledgor shall not transfer or assign the Equity Interest without prior
written approval from the Pledgee prior to the full repayment of the consulting
and service fees under the Service Agreement.



8.2
The Pledgee shall give the Notice of Default to the Pledgor when the Pledgee
exercises the right of pledge.

 
8.3
Subject to Article 7.3, the Pledgee may exercise the right to foreclose on the
Pledge at any time when the Pledgee gives the Notice of Default pursuant to
Article 7.3



8.4
The Pledgee is entitled to have priority in receiving payment or proceeds from
the auction or sale of whole or part of the Equity Interest pledged herein in
accordance with applicable law until the outstanding technical consulting and
service fees and all other payables under the Service Agreement are repaid.



8.5
The Pledgor shall not hinder the Pledgee from foreclosing on the Pledge in
accordance with this Agreement and shall give necessary assistance so that the
Pledgee may effectively realize the value of the Pledge.



Article 9 Transfer or Assignment


9.1
The Pledgor shall not donate or transfer his rights or obligations herein
without the prior written consent from the Pledgee.

 
5

--------------------------------------------------------------------------------


 
9.2
This Agreement shall be binding upon and inure to the benefit of the successors
of the Pledgor and be effective to the Pledgee and his each successor and
assignee.



9.3
The Pledgee may transfer or assign his all or any rights and obligations under
the Service Agreement to any person (natural person or legal entity) at any
time. In this case, the assignee shall enjoy and undertake the same rights and
obligations herein of the Pledgee as if the assignee is a party hereto. When the
Pledgee transfers or assigns the rights and obligations under the Service
Agreement, at the request of the Pledgee, the Pledgor shall execute the relevant
agreements and/or documents with respect to such transfer or assignment.



9.4
Due to the Pledgee’s change resulting from the transfer or assignment, the new
parties to the pledge shall re-execute a pledge contract.



Article 10 Termination



10.1
This Agreement shall not be terminated until the consulting and service fees
under the Service Agreement are paid in full and [DALIAN SHIPPING ONLINE NETWORK
CO., LTD.] shall no longer undertake any obligations under the Service
Agreement.



Article 11 Formalities Fees and Other Expenses



11.1
The Pledgor shall be responsible for all the fees and actual expenditures in
relation to this Agreement, including but not limited to legal fees, cost of
production, stamp tax and any other taxes and charges. If the Pledgee pays the
relevant taxes in accordance with the laws, the Pledgor shall fully indemnity
such taxes paid by the Pledge.




11.2
The Pledgor shall be responsible for all the fees (including but not limited to
any taxes, formalities fees, management fees, litigation fees, attorney’s fees,
and various insurance premiums in connection with disposition of the Pledge)
incurred by the Pledgor for the reason that the Pledgor fails to pay any payable
taxes, fees or charges in accordance with this Agreement, or the Pledgee has
recourse to any forgoing taxes, charges or fees by any means for other reasons.



Article 12 Force Majeure



12.1
If the fulfillment of this Agreement is delayed or blocked due to the Force
Majeure Event, the party affected by such a Force Majeure Event shall free from
any obligation to the extent of delay or holdback. Force Majeure Event (“Event”)
means any event which is out of control of each party, and which is unavoidable
or insurmountable even the party affected by such event has paid reasonable
attention to it. The Event shall include, but not limited to, government
actions, nature disaster, fire, explosion, typhoons, floods, earthquakes, tide,
lightning or war. However, any lack of credit, assets or financing shall not be
deemed as Event. The party claiming the occurrence of Event shall provide the
other party with the steps of fulfilling the obligations of this Agreement. 

 
6

--------------------------------------------------------------------------------


 

12.2
The Party affected by such an Event shall free from any obligation under this
Agreement based on the conditions that the Party affected by such an Event have
made reasonable endeavors to perform the Agreement and request the exemption
from the other party. The both Parties agree to do their best to recover
performance of this Agreement if the reason for exemption has been corrected or
remedied.



Article 13 Dispute Settlement



13.1
This Agreement shall be governed by and construed in all respects in accordance
with the PRC laws.




13.2
The Parties shall strive to settle any dispute arising from the interpretation
or performance, or in connection with this Agreement through friendly
consultation. In case no settlement can be reached through consultation, each
Party can submit such matter to China International Economic and Trade
Arbitration Committee for arbitration according to the current effective
arbitration rules of its. The arbitration shall be held in Beijing. The
arbitration proceedings shall be conducted in Chinese. The arbitration award
shall be final and binding upon the Parties. The arbitration award may be
submitted to the applicable People’s Court for enforcement.



Article 14 Notices



14.1
Any notice to which is given by the both Parties hereto for the purpose of
performing the rights and obligations hereunder shall be in writing. Where such
notice is delivered personally, the time of notice is the time when such notice
actually reaches the addressee; where such notice is transmitted by telex or
facsimile, the notice time is the time when such notice is transmitted. If such
notice does not reach the addressee on business date or reaches the addressee
after the business time, the next business day following such day is the date of
notice. The delivery place is the address first written above of the Parties
hereto or the address advised in writing including facsimile and telex from time
to time.

 
Article 15 Appendix



15.1
The Appendix of this Agreement as attached hereto is the part of this Agreement.



Article 16 Effectiveness



16.1
This Agreement and any amendments, supplements and modifications of this
Agreement shall be in writing, and come into effect upon being executed by the
Parties thereto.




16.2
This Agreement is executed both in Chinese and English with two copies for each
language. The Chinese version will prevail in the event of any inconsistency
between the English and any Chinese translations thereof.



[THIS SPACE IS INTENTIONALLY LEFT BLANK]
 
7

--------------------------------------------------------------------------------



This page is the signing page of this Equity Interest Pledge Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above written.
 
Party A: /s/ Beijing Huate Xingye Keji Co., Ltd.
Legal Representative: Du Guangwen



Party B: /s/ Xue Ying
Signature: Xue Ying


8

--------------------------------------------------------------------------------



APPENDIX


1.
The register of the shareholders of Dalian Shipping Online Co., Ltd.



2.
The Contribution Certificate of Dalian Shipping Online Co., Ltd.




3.
The Exclusive Technical Consulting and Service Agreement.



9

--------------------------------------------------------------------------------


 